DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 11/30/2020, claims 1-16 are pending.
Claims 1 and 9 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first opening-and-closing mechanism” in claim 9, “damping mechanism” in claims 4 and 11, “urging mechanism” in claims 5 and 12, and “push-open mechanism” in claims 6 and 13.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “first opening-and-closing mechanism”  , it is being interpreted as having the same configuration with the second opening-and-closing mechanism as recited in claim 10, and including a first damping mechanism, 
In addition, “damping mechanism” is being interpreted as “an oil damper, an air damper, or any other similar device” per Para. 0028, lines 9-10. Moreover, urging mechanism is being interpreted as something that “generates a force that pulls the second rails 32 in the direction in which the storage door 3 is closed...for example, a structure that utilizes the effect of magnets that attract each other, or a structure that utilizes the effect of gravity that pulls things down... may include a coil spring or any of other similar springs” per Para. 0029, lines 2-7. Furthermore, the push-open mechanism is being interpreted as “a structure...which... locks and retains the positions of the storage door 3 and the second rails 32 when the storage door 3 is closed, whereas...unlocks the storage door 3 and the second rails 32 and allows the urging unit to push the second rails 32 and the storage door 3 forward when the storage door 3 is pushed in” per Para. 0030, lines 5-10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko (JP2013257066A, cited in 11/06/2018 IDS, English Translation of this reference is attached) in view of Fitz (US2004/0222723A1)
Regarding claim 1, Akihiko discloses 
A cooker (heating cooker, see para.0001 and figs.1-13), comprising: 
a top plate (top plate 4, see fig.1) on which a heating object is to be placed (para.0015 recites: “the object to be heated placed on the top plate 4”); 
a heater (induction heating coil units 18, see fig.2) configured to heat the heating object placed on the top plate (see para.0015, lines 225-227); 
a housing (housing 2, see figs.1-3) provided below the top plate (top plate 4, see fig.1) and accommodating the heater (induction heating coil units 18, see fig.2); 
a storage (cooking chamber 11, see figs.4-7) defined by a partition (inner wall of the cooking chamber 11, see figs.4-7) provided in the housing (housing 2, see figs.1-3), the storage (cooking chamber 11, see figs.4-7) being for storing a piece of stuff (see para. 0060, lines 952-957); 

    PNG
    media_image1.png
    391
    379
    media_image1.png
    Greyscale

Annotated fig.6 of Akihiko
a door (door 7, see figs.1-2) configured to cover an opening provided at the housing (opening in front of the housing 2, see figs.1-3) and communicating with the storage (cooking chamber 11, see figs.4-7); and 
an opening-and-closing mechanism (slide rail fixed side 37 and slide rail moving side 38, see figs.7-11) configured to support the door (door 7, see figs.1-2) and allow the door (door 7, see figs.1-2) to be moved away from and toward the partition defining the storage (wall of the cooking chamber 11, see figs.4-7), 
the opening-and-closing mechanism (slide rail fixed side 37 and slide rail moving side 38, see figs.7-11) including 
a first rail (slide rail fixed side 37, see figs.7-11) provided on the partition (wall of the cooking chamber 11, see figs.4-7) and extending in a depth direction of the storage (cooking chamber 11, see figs.4-7), and 
slide rail moving side 38, see figs.7-11) connected to the door (door 7, see figs.1-2) and the second rail (slide rail moving side 38, see figs.7-11) allowed to be moved along a lower surface of the first rail (lower surface of the slide rail fixed side 37, see fig.7-11. “The slide rail moving side 38 is slidably fixed to the slide rail fixing side 37”, see para.0036, line 502. Thus, the slide rail moving side 38 moves along the slide rail fixed side 37 as well as the lower surface of the slide rail fixed side 37) , 
Notes: it is noted that in the current application, para. [0008] of the specification discloses: “a second rail connected to the door and allowed to be moved along the first rail” (not “a second rail connected to the door and the second rail allowed to be moved along a lower surface of the first rail” as recited in claim 1. The Examiner does not reject this limitation as a new matter under 112(a) rejections. In the Examiner’s position, by moving along the first rail as disclosed in the spec, the second rail would move along the lower surface of the first rail as cited in the claim. Thus, the second rail moves along the lower surface of the first rail when the second rail moves along the first rail.
However, Akihiko does not explicitly disclose the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward, and
wherein the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward.
 Fitz discloses a pull-out guide fitting for drawers comprising:
 a first rail (support rail 5, see figs.1-5) extending in a depth direction of the storage ((depth direction of the body of the furniture, see fig.1), and 
(pull-out rail 6, see figs.1-5) connected to the door (door 4, see fig.1) and allowed to be moved along a lower surface of the first rail (pull-out rail 6 moves along the support rail 5 when opening the drawer; thus, pull-out rail 6 moves along a lower surface of the support rail), 
wherein the first rail (support rail 5, see figs.2-5) has a first bent portion (stop 14 on the rail 5, see fig.4) at a rear side (rear side of the support rail 5, see fig.4) than a center of the first rail (center of the support rail 5, see fig.4) in the depth direction (depth direction of the body of the furniture, see fig.1), a portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward (portion of the rail 5 between the stop 14 and the rear end of the rail 5 is inclined downward towards the rear end. See annotated fig.4 below),

    PNG
    media_image2.png
    443
    1683
    media_image2.png
    Greyscale
 
Annotated fig.4 of Fitz

and
wherein the second rail (pull-out rail 6, see figs.1-5) has a second bent portion (stop 14 on the rail 6, see fig.4) at a front side (front side of the rail 6, see fig.4) than a center of the second rail (center of the rail 6, see fig.4) in the depth direction (depth direction of the body of the furniture, see fig.1), a portion of the second rail that is between a front end of the second rail (portion of the rail 6 between the stop14 and the front end of the rail 6 is inclined upward towards the front end of the rail 6. See annotated fig.4 below), resulting in limiting the travel distance of the rails (See para.0001 of Fitz).

    PNG
    media_image3.png
    411
    1065
    media_image3.png
    Greyscale

Annotated fig.4 of Fitz

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modify the rails 37 and 38 in Akihiko to include the first rail has a first bent portion at a rear side than a center of the first rail in the depth direction, a portion of the first rail that is between a rear end of the first rail and the first bent portion is inclined downward, and the second rail has a second bent portion at a front side than a center of the second rail in the depth direction, a portion of the second rail that is between a front end of the second rail and the second bent portion is inclined upward as taught by Fitz to limit the travel distance(s) of the rails.
Regarding claim 2, Akihiko further discloses the second rail (slide rail moving side 38, see figs.7-11) is in engagement with the first rail (slide rail fixed side 37, see figs.7-11) in such a manner that the second rail (slide rail moving side 38) is allowed to be slid “The slide rail moving side 38 is slidably fixed to the slide rail fixing side 37”, see para.0036, line 502).  
Regarding claim 4, Akihiko discloses substantially all the claimed limitations as set forth.
Akihiko does not explicitly disclose the opening-and-closing mechanism includes a damping mechanism configured to damp a traveling speed of the door during a closing motion.  
Fitz further discloses the opening-and-closing mechanism includes a damping mechanism (fluid damper 10, see figs.2-4) configured to damp a traveling speed of the door during a closing motion (see abstract and claim 1), resulting in limiting positions of the travel of the drawer, damps the impact of a carriage against a stop of the rails (see claim 1 of Fitz).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the damper as taught by Fitz in Akihiko, such that the damping mechanism configured to damp a traveling speed of the door during a closing motion, for the purpose of limiting positions of the travel of the drawer, damps the impact of a carriage against a stop of the rails.
Regarding claim 5, Akihiko further discloses the opening-and-closing mechanism includes an urging mechanism (magnet 41, see fig.9) configured to urge the door in a closing direction (see para.0037, lines 522-538).  
Regarding claim 7, Akihiko further discloses a facing wall (outer wall of the cooking chamber 11, see fig.6) provided outside the partition (inner wall of the cooking chamber 11, see fig.6) defining the storage (cooking chamber 11), the facing wall (outer wall of the cooking chamber 11, see fig.6) facing at least part of the partition (inner wall of the cooking chamber 11, see fig.6) with a gap (gap 35, see fig.6) defined between the facing wall (outer wall of the cooking chamber 11) and the partition (inner wall of the cooking chamber 11).  
Regarding claim 8, Akihiko further discloses a cooking pan (saucer 27, see figs.5-11) to be heated by the heater (induction heating coil units 18), the cooking pan (saucer 27) being stored in the storage (cooking chamber 11).   
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko in view of Fitz as applied to claim 1 above, and further in view of Scott (US 2007/0063626 A1).
Regarding claim 3, Akihiko/ Fitz discloses substantially all the claimed limitations as set forth.
Akihiko/ Fitz does not explicitly disclose the opening-and-closing mechanism includes a first roller supported on the partition in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the door, the first roller supporting the second rail from below, and 
a second roller supported at a position farther from the door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the door, the second roller supporting the first rail from below.  
However, Scott teaches “a drawer assembly with roller bearings” (Para. 0002, lines 2-3) wherein said opening-and-closing mechanism includes a first roller [Fig. 1, element 16; Fig. 1A, element 16] supported on [Fig. 1, elements 10, 16] said partition in such a manner that the first roller [Fig. 1, element 16; Fig. 1 A, element 16] is allowed to rotate in an opening-and-closing direction of said door [Fig. 1A, elements 10, 16, 20], the first roller [Fig. 1, element 16; Fig. 1A, element 16] supporting said second rail from below [Fig. 1AA, elements 22, 30, 30A; Fig. 1C, elements 16, 30], and a second roller [Fig. 1A, element 32] supported at a position farther from said door than is [Fig. 1 A, elements 20, 32; Fig. 1C, elements 30, 32] said second rail in such a manner that the second roller [Fig. 1 A, element 32] is allowed to rotate in the opening-and-[Fig.1A, elements 10, 20, 32] said door, the second roller [Fig. 1A, element 32] supporting said first rail from below [Fig. 1, elements 12, 12A; Fig. 1 A, elements 12, 32], resulting in providing drawer operation that is smooth and quiet in operation and which provides limited lateral play between the drawer and the drawer frame. (Scott, Para. 0002, lines 2-5).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the rollers as taught by Scott in combination of Akihiko/ Fitz, such that the opening-and-closing mechanism includes the first roller supported on the partition in such a manner that the first roller is allowed to rotate in an opening-and-closing direction of the door, the first roller supporting the second rail from below, and the second roller supported at a position farther from the door than is the second rail in such a manner that the second roller is allowed to rotate in the opening-and-closing direction of the door, the second roller supporting the first rail from below. Doing so allows to provide drawer operation that is smooth and quiet in operation and which provides limited lateral play between the drawer and the drawer frame.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko in view of Fitz as applied to claim 1 above, and further in view of ALBRECHT (US20170164737A1)
Regarding claim 6, Akihiko/ Fitz discloses substantially all the claimed limitations as set forth.
Akihiko/ Fitz does not explicitly disclose the opening-and-closing mechanism includes a push-open mechanism configured to open the door when the door that is closed is pushed in the depth direction of the storage.  
However, ALBRECHT discloses an ejector assembly for a movable furniture part, including:
(ejector assembly 11, see fig.1) configured to open the door when the door that is closed is pushed in the depth direction of the storage (para.0008 recites: “by the drawer being pushed beyond a resting position in the closing direction by a user, the synchronizing bar mutually synchronizes the ejector units, and the ejector units may conjointly eject the drawer in the opening direction.”)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the ejector assembly as taught by ALBRECHT in combination of Akihiko/ Fitz, for the purpose of ejecting the drawer in the opening direction effectively by pushing the drawer.
Claims 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JPH04117922A, cited in 01/05/2021 IDS – China Office Action, English Translation of the reference is attached) in view of Armstrong (US 2016/0097542 A1)
Regarding claim 9, Masanori discloses 
A kitchen furniture item (cooking apparatus, see fig.1) equipped with a cooker (gas stove 11 and grill 13, see fig.1) including a housing accommodating a heater (housing of the gas stove 11, see fig.11) and a top plate provided on the housing (top plate provide on the housing 1, see fig.1. See annotated fig.1 below), the kitchen furniture item (cooking apparatus, see fig.1) equipped with the cooker (gas stove 11 and grill 13, see fig.1)

    PNG
    media_image4.png
    608
    636
    media_image4.png
    Greyscale

Annotated fig.1 of Masanori

 comprising: 
an accommodating portion in which the housing of the cooker (housing of the gas stove 11) is accommodated; 
a kitchen storage (microwave oven 12, see fig.1) defined separately from the accommodating portion; 
a first door (door of the oven 12, see fig.1. See first door in annotated fig.1 above) configured to cover a first opening provided at the kitchen furniture item (cooking apparatus, see fig.1) equipped with the cooker (gas stove 11 and grill 13, see fig.1) and communicating with the kitchen storage (microwave oven 12); and 
gas stove 11 and grill 13, see fig.1) including 
a storage (cooking cabinet main body 2, see fig.1) defined by a partition (portion 23, see fig.1) provided in the housing (housing of the gas stove 11), the storage (cooking cabinet main body 2) being for storing a piece of stuff (page 2, last four lines recites: “the grill 13 includes a cooking cabinet main body 2 for internally heating and cooking an object to be cooked (fish or the like)”), 
a second door (door 6, see fig.1) configured to cover a second opening (opening 22, see fig.1) provided at the housing (housing of the gas stove 11) and communicating with the storage (cooking cabinet main body 2), and 
a second opening-and-closing mechanism (slide guide 3 and slide pan 5, see fig.1) configured to support the second door (door 6) and allow the second door (door 6) to be moved away from and toward the partition ( portion 23) defining the storage (cooking cabinet main body 2), 
the second opening-and-closing mechanism (slide guide 3 and slide pan 5, see figs. 1-9) including 
a first rail (slide guide 3) provided on the partition (portion 23) defining the storage (cooking cabinet main body 2) and extending in a depth direction of the storage (cooking cabinet main body 2), and 
a second rail (slide pan 5) connected to the second door (door 6) and allowed to be moved along the first rail (slide guide 3, see figs.6-9), 
However, Masanori does not explicitly disclose a first opening-and-closing mechanism configured to support the first door and allow the first door to be moved away from and toward a partition defining the kitchen storage;

a magnitude of a force required for the first opening-and-closing mechanism to allow the first door that is open to be moved in a closing direction and a magnitude of a force required for the second opening-and-closing mechanism to allow the second door that is open to be moved in a closing direction being equal.  
Armstrong discloses a double oven, comprising:
a first opening-and-closing mechanism (rails 136,138 and rack of the lower cooking chamber 114, see figs. 1-3 and para.0025) configured to support the first door (door 118, see fig.1) and allow the first door (door 118, see fig.1) to be moved away from and toward a partition (wall of the cooking chamber 114) defining the kitchen storage (cooking chamber 114).
a second opening-and-closing mechanism (rails 136,138 and rack of the upper cooking chamber 112, see figs. 1-3 and para.0022) configured to support the second door (door 116) and allow the second door (door 116) to be moved away from and toward the partition (wall of the cooking chamber 112) defining the storage (cooking chamber 112);
a magnitude of a force required for the first opening-and-closing mechanism (an amount of force required for the rails 136,138 and rack of the lower cooking chamber 114) to allow the first door (door 118) that is closed to be moved in an opening direction (it is clear there is a certain amount of force would be required to open the closed door 118) and a magnitude of a force required for the second opening-and-closing mechanism (an amount of force required for the rails 136,138 and rack of the upper cooking chamber 112 to open the closed door 116) to door 116) that is closed to be moved in an opening direction being equal (since the doors 116, 118, the racks, and rails 136 and 138 of the upper and lower chambers are the same, the force required to open the doors would be the same or equal) , 
a magnitude of a force required for the first opening-and-closing mechanism (an amount of force required for the rails 136,138 and rack of the lower cooking chamber 114) to allow the first door (door 118) that is open to be moved in a closing direction (it is clear there is a certain amount of force would be required to close the open door 118) and a magnitude of a force required for the second opening-and-closing mechanism (an amount of force required for the rails 136,138 and rack of the upper cooking chamber 112 to open the closed door 116) to allow the second door (door 116)  that is open to be moved in a closing direction being equal (since the doors 116, 118, the racks, and rails 136 and 138 of the upper and lower chambers are the same, the force required to close the doors would be the same or equal), resulting in  the rack may be conveniently moved into and out of cooking chambers when doors are open (see para.0022 and 0025 of Amstrong).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the grill 13 and the oven 12 in Masanori to include the teachings as taught by Armstrong, such that the first opening-and-closing mechanism configured to support the first door and allow the first door to be moved away from and toward a partition defining the kitchen storage; a magnitude of a force required for the first opening-and-closing mechanism to allow the first door that is closed to be moved in an opening direction and a magnitude of a force required for the second opening-and-closing mechanism to allow the second door that is closed to be moved in an opening direction being equal, and a magnitude of a force required for the first opening-and-closing mechanism to allow the first door that is open to be moved in a closing 
Regarding claim 10, Masanori discloses substantially all the claimed limitations as set forth.
However, Masanori does not explicitly disclose the first opening-and-closing mechanism and the second opening-and-closing mechanism have a same configuration.  
Armstrong further discloses the first opening-and-closing mechanism (rails 136,138 and rack of the lower cooking chamber 114, see figs. 1-3 and para.0025) and the second opening-and-closing mechanism (rails 136,138 and rack of the upper cooking chamber 112, see figs. 1-3 and para.0022) have a same configuration (see figs.1-3).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the rails and racks as taught by Armstrong in Masanori, such that the first opening-and-closing mechanism and the second opening-and-closing mechanism have a same configuration.  Doing so allows the rack may be conveniently moved into and out of cooking chambers when doors are open.
Regarding claim 15, Masanori further discloses the second opening-and-closing mechanism (slide guide 3 and slide pan 5, see figs.1-2) includes a first roller (roller 36, see fig.2) supported on the partition (portion 23, see fig.1) defining the storage (cooking cabinet main body 2) in such a manner that the first roller (roller 36, see fig.2) is allowed to rotate in an opening-and-closing direction of the second door (door 6, see figs.1-2), the first roller (roller 36) supporting the second rail (slide pan 5) from below, and a second roller (roller 57, see fig.2) (door 6) than is the second rail (slide pan 5) in such a manner that the second roller (roller 57, see fig.2) is allowed to rotate in the opening-and-closing direction of the second door (door 6), the second roller (roller 57) supporting the first rail (slide guide 3) from below.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Armstrong as applied to claim 9 above, and further in view of Tice (US 20080295283 A1)
Regarding claim 11, Masanori/ Armstrong discloses substantially all the claimed limitations as set forth.
However, Masanori/ Armstrong does not explicitly disclose the first opening-and-closing mechanism includes a first damping mechanism configured to damp a traveling speed of the first door during a closing motion, wherein the second opening-and-closing mechanism includes a second damping mechanism configured to damp a traveling speed of the second door during a closing motion, and wherein the traveling speed after damping by the first damping mechanism and the traveling speed after damping by the second damping mechanism are equal.  
Tice discloses a soft close door closure device for any absorber type kitchen, including:
wherein the first opening-and-closing mechanism (mount 4, see figs.1-3) includes a first damping mechanism (damper 18) configured to damp a traveling speed of the first door during a closing motion (see abstract), 
wherein the second opening-and-closing mechanism (a duplicated mount 4, see figs.1-3) includes a second damping mechanism (duplicated damper 18) configured to damp a traveling speed of the second door during a closing motion (see abstract), and wherein the traveling speed after damping by the first damping mechanism (duplicated damper 18) and the traveling speed (the original and duplicated dampers 18 are the same type. Thus, the traveling speed after damping by the duplicated damper 18 and the traveling speed after damping by the original damper 18 are equal).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use and duplicate the damper as taught by Tice in the combo Masanori and Armstrong, such that the first opening-and-closing mechanism includes a first damping mechanism configured to damp a traveling speed of the first door during a closing motion, wherein the second opening-and-closing mechanism includes a second damping mechanism configured to damp a traveling speed of the second door during a closing motion, and wherein the traveling speed after damping by the first damping mechanism and the traveling speed after damping by the second damping mechanism are equal, for the purpose of enabling the soft and quiet closing of the doors regardless of how hard or fast the doors closed by the user (see advantages of Tice). In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the damper as taught by Tice, for the purpose of enabling the soft and quiet closing of all the doors, since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Armstrong as applied to claim 9 above, and further in view of McLuckie (US 20070205703 A1)
Regarding claim 12, Masanori/ Armstrong discloses substantially all the claimed limitations as set forth.
However, Masanori/ Armstrong does not explicitly disclose the first opening-and-closing mechanism includes a first urging mechanism configured to urge the first door in the closing direction, wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door in the closing direction, and wherein an urging start position and an urging force of the first urging mechanism and an urging start position and an urging force of the second urging mechanism are equal.  
McLuckie discloses a safety cabinet, comprising:
the first opening-and-closing mechanism includes a first urging mechanism (movable pistion 132, see fig.20) configured to urge the first door in the closing direction (para.0062 recites: “The 
piston 132 of the first air cylinder 130 is configured to bias the left door 34 to the closed position”), wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door (movable pistion 142, see fig.20) in the closing direction (para.0062 recites: “the piston 142 of the second air cylinder 140 is configured to bias the right door 36 to the closed position”)  , and wherein an urging start position and an urging force of the first urging mechanism (movable pistion 132) and an urging start position and an urging force of the second urging mechanism (movable pistion 142) are equal (see fig.20, the urging start positions of the pistions 132 and 142 are equal. The pistions 132 and 142 are the same, thus, the forces of them would be the same).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pistons as taught by McLuckie in the combo Masanori and Armstrong, such that the first opening-and-closing mechanism includes a first urging mechanism configured to urge the first door in the closing direction, wherein the second opening-and-closing mechanism includes a second urging mechanism configured to urge the second door in the .
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Armstrong as applied to claim 9 above, and further in view of Chen (US 20130187524 A1)
Regarding claims 13 -14, Masanori/ Armstrong discloses substantially all the claimed limitations as set forth.
However, Masanori/ Armstrong does not explicitly disclose the first opening-and-closing mechanism includes a first push-open mechanism configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage, 6 wherein the second opening-and-closing mechanism includes a second push-open mechanism configured to open the second door when the second door that is closed is pushed in the depth direction of the storage, and wherein a pushing load and a length of pushing required for the first push-open mechanism to open the first door and a pushing load and a length of pushing required for the second push-open mechanism to open the second door are equal as recited in claim 13; and
the first push-open mechanism and the second push-open mechanism have a same configuration as recited in claim 14.
Chen discloses a plurality of sliding rail assemblies’ auto-opening mechanisms for drawers (see para.0002), comprising:
the first opening-and-closing mechanism (sliding rail assembly auto-opening mechanism AO, see figs.1-12) includes a first push-open mechanism (sliding rail assembly auto-opening mechanism AO, see figs.1-12) configured to open the first door (door of the drawer 92) when the first door door of the drawer 92) that is closed is pushed in a depth direction of the storage (para.0002 recites: “the drawer is pressed to open”), wherein 
the second opening-and-closing mechanism (another sliding rail assembly auto-opening mechanism AO, see figs.1-12 because para.0002 discloses that there are plurality of “sliding rail assemblies for drawers “) includes a second push-open mechanism (another sliding rail assembly auto-opening mechanism AO) configured to open the second door (door of another drawer 92) when the second door that is closed is pushed in the depth direction of the storage (para.0002 recites: “the drawer is pressed to open”), and wherein a pushing load and a length of pushing required for the first push-open mechanism (sliding rail assembly auto-opening mechanism AO, see figs.1-12) to open the first door (door of the drawer 92) and a pushing load and a length of pushing required for the second push-open mechanism (another sliding rail assembly auto-opening mechanism AO) to open the second door are equal (because the structures of the auto-opening mechanisms and drawers are the same, the pushing loads and a lengths of pushing required for the sliding rail assemblies auto-opening mechanisms would be the same) as recited in claim 13; and
the first push-open mechanism and the second push-open mechanism (sliding rail assemblies auto-opening mechanisms, see para.002) have a same configuration (the assemblies having the same structures, thus, they have a same configuration) as recited in claim 14.
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate plurality of sliding rail assemblies’ auto-opening mechanisms for drawers as taught by Chen in combo Masanori and Armstrong, such that the first opening-and-closing mechanism includes a first push-open mechanism configured to open the first door when the first door that is closed is pushed in a depth direction of the kitchen storage, 6 wherein the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Armstrong as applied to claim 9 above, and further in view of Akihiko (JP2013257066A)
Regarding claim 16, Masanori/ Armstrong discloses substantially all the claimed limitations as set forth.
However, Masanori/ Armstrong does not explicitly disclose a facing wall provided outside the partition defining the storage of the cooker, the facing wall facing at least part of the partition with a gap defined between the facing wall and the partition.  
Akihiko discloses a heating cooker, including:
a facing wall (outer wall of the cooking chamber 11, see fig.6) provided outside the partition (inner wall of the cooking chamber 11, see fig.6) defining the storage of the cooker (cooking chamber 11), the facing wall (outer wall of the cooking chamber 11) facing at least part of the partition (inner wall of the cooking chamber 11) with a gap (gap 35, see fig.6) defined between (outer wall of the cooking chamber 11) and the partition (inner wall of the cooking chamber 11), resulting in the gap is provided as a heat insulating space (para.0019, lines 263 of Akihiko).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portion/ wall 23 of Masanori to include the facing wall provided outside the partition defining the storage of the cooker, the facing wall facing at least part of the partition with a gap defined between the facing wall and the partition as taught by Akihiko so that the gap is provided as a heat insulating space.

Response to Arguments
Claim Rejections - 35 USC § 103:
Amended Independent claim 1: Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akihiko and Fitz.
Amended Independent claim 9: Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the rejection(s) of claim(s) 9 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, based on the new amendments and newly submitted IDS, a new ground(s) of rejection is made in view of Masanori and Armstrong.
Claim Rejections - 35 USC § 112(b): the new amendments filed on 11/30/2020 has overcome the previous rejections. The 112(b) rejections are withdrawn.

Objection to the Specification: the amendments to the spec have overcome the previous objections. The objections to the spec are withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090230830 A1 discloses A closing device for drawer slide includes a fixed rail with a sliding member having an open slot, for attachment to a furniture body, and a sliding rail with a pin member, for attachment to a drawer (see structure of the rails in figs 1-2 are similar with the claimed limitation recited in claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/05/2021 also prompted the new ground(s) of rejection presented in this Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761